UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA



                                            )

AHRAF SALIM ABDESSALAM,                     )

                                            )

                      Petitioner,           )

                                            )
     Civil Action No. 06-1761 (ESH)
              v.                            )
                                            )
BARACK H. OBAMA et al.                      )
                                            )
                      Defendants.           )
                                            )



                                           ORDER

       Two weeks before the next hearing, the government is to file answers to the following

questions and provide the requested documents.


   1.	 How many detainees did                   identify as having fought at Tora Bora? Of
       those, how many were Libyan? Provide their detainee numbers.

   2. Does                                                    have a detainee number and, if
      not, why not?

   3.	 What information, ifany, did                 provide regarding _ _
       and                       . Provide any documents containing this information.

   4.	 Does the government have any pictures ofpetitioner at or after his capture? Ifso,

       produce them.


   5.	 Did_admit to having fought at Tora Bora? If so, provide the interview

       containing this admission.


   A conference call will be held on March 13,2009, at 2:15 P.M. to discuss further scheduling.

   SO ORDERED.
                      --     /s/- - - - - - - -
                      ELLEN SEGAL HUVELLE
                      United States District Judge

DATE: March 6, 2009